*354DISSENTING OPINION OE
MR. JUSTICE WOLE.
My reasons for dissenting in this case are substantially the same as those given in the case of José López Zárate v. William Villavaso to which the majority opinion refers. It seems to me a great hardship that an appellant should suffer for the failure of the secretary of the municipal court to remit the record. I think it is incumbent on the appellee, if the secretary of the municipal court failed to do his duty, to take some steps looking to, the forwarding of the appeal papers from the municipal court to the district court.